        Case 3:20-cv-02731-VC Document 611-4 Filed 08/25/20 Page 1 of 2




  SUPPLEMENTAL REPLY IN SUPPORT OF SHORT-FORM BAIL APPLICATION

                                   JOSE RUIZ BOLANEZ

This reply supplements the bail application for Jose Ruiz Bolañez filed at Dkt. 511, with
oppositions at Dkt. 521 and Dkt. 533, and replies at Dkt. 525 and Dkt. 534. The foregoing
incorporates new and previously unavailable information following a review of his medical
records by a medical expert.

11. Medical Condition(s) That Put Detainee At Risk:
      Defendants’ failure to provide adequate medical care at Mesa Verde puts Mr. Ruiz
Bolanez’s life at risk.

        Defendants recently admitted that they have no facility-specific plan for providing
medical care in the wake of the COVID-19 outbreak. Dkt. 591. Dr. Greifinger, a correctional
health expert, calls Defendants’ lack of planning a “striking example” of their “indifference to
the obligation to mitigate the risk of COVID transmission” at Mesa Verde. Dkt. 591-6 at ¶ 32.
Without clear guidelines in place, ICE and GEO have provided delayed and substandard care for
people who are severely medically vulnerable and confirmed COVID-infected. Class members
continue to face barriers to receiving medical care, including waiting days for medical staff to
respond to sick call slips. Dkt 591-3 at ¶¶ 4-9 (Decl. of Susan Beaty). GEO custody officers
regularly delay in alerting medical staff to serious COVID-19 symptoms. Id. at ¶¶ 10-19.

         Even as sick class members like Mr. Ruiz Bolanez report signs of deterioration to staff,
Defendants disavow any problem. On August 10, 2020, Defendants filed an opposition to Mr.
Ruiz Bolanez’s bail application, in which they claimed that “[h]e was given education on using
his inhaler, and once he complied with the directive on how to use it properly, he began feeling
better and ceased coughing.” Dkt. 521-2. The same day the reply was filed, a radiologist
performed an X-ray and discovered pneumonia in both of his lungs. Dkt. 591-6 at ¶¶ 43-45
(Declaration of Dr. Allen Keller). Despite this concerning development, he was not scheduled to
immediately see a physician. Instead, according to Defendants’ medical records, the treating
clinician questioned the results of the X-ray and ordered a repeated X-ray be taken two days
later. Id. at ¶ 44. Later that evening, Mr. Ruiz Bolanez was taken to the emergency room.

        Upon review of Mr. Ruiz Bolanez’ medical records, Dr. Allen Keller concluded that he
“received substandard and inadequate medical services (including COVID-19 related medical
care as well as mental health care). The records reflect poor clinical judgment, insensitivity,
and potentially life-threatening delays in evaluation and treatment.” Dkt. 591-6 at ¶ 50.

        Defendants cannot be trusted to provide needed care to Mr. Bolanez Ruiz. For weeks
after he contracted COVID-19 at Mesa Verde, his health declined precipitously. Although he
tested negative for COVID-19 yesterday, he continues to suffer from pneumonia in both lungs
and reports feeling too weak to stand for a significant amount of time. He should be released
immediately to safely isolate and recover from pneumonia with the support of his family, and
with a medical care plan set by Dr. Ian Kim.




Jose Ruiz Bolanez                               1
        Case 3:20-cv-02731-VC Document 611-4 Filed 08/25/20 Page 2 of 2




This application was prepared using information provided by attorney Priya Patel, who
represents Mr. Ruiz in his release advocacy. All information is accurate based on information
and belief. Class counsel reviewed the information herein as well as the prior related filings.
Respectfully submitted,
/s/ Genna Ellis Beier
Genna Ellis Beier




Jose Ruiz Bolanez                               2
